DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-6 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 20140195141 A1) in view of Al-Stouhi (US 20160368492 A1).
In regards to Claim 1, Nagata discloses the following: 
1. A drive assist apparatus comprising an electronic control unit (Fig. 1, item 2) configured to: 
compute, when an object that causes a blind spot is ahead of a host vehicle, (at least Fig. 3, step S100 and [0049]) 
a first reference velocity (at least [0038] “compute a target speed of the host vehicle SM, based on the speed zone computed by the speed zone computation unit 23, namely, the danger zone DZ”) which is a velocity at which the host vehicle is able to run without colliding with a moving object assumed to be in the blind spot of the object; (at least [0007] “mobile object information setting unit predicts the mobile object having a possibility of appearing suddenly from the blind spot, and sets the mobile object information on the mobile object.  In addition, the speed zone computation unit can compute the travel speed of the host vehicle having a possibility of the collision with the mobile object, based on the assumed speed of the mobile object predicted to rush out of the blind spot.”, see also Fig. 3, steps S110-S130 and associated descriptions at [0050], [0058] and [0098])
estimate a degree of risk associated with a road on which the host vehicle is running, based on environment information that indicates a running environment of the host vehicle; (see at least [0006] “a speed zone computation unit that computes a speed zone of the host vehicle having a possibility that the host vehicle will come into contact with the mobile object when progressing in the progressing direction, based on the mobile object information set by computes to obtain a danger zone DZ as the speed zone with a high possibility that the host vehicle SM will collide with the other vehicle which rushes out”, see also Fig. 3, step S200-S220 and [0094]-[0098]) 
and 
compute a second reference velocity which is determined by correcting the first reference velocity based on the estimated degree of risk. (see at least [0098] “target speed computation unit 24 computes the target speed V.sub.target using the danger zone DZ (accordingly, the correction according to the brake avoidance condition is also made)”)
Nagata generates a single target speed (i.e. reference velocity) based on reduction of a possibility of a collision with the mobile object, which is based on the assumed speed of the mobile object predicted to rush out of the blind spot. This speed is also generated based on a danger zone analysis, understood to be within the broadest reasonable interpretation of a risk estimation of the running environment of the host vehicle, as claimed. 
The difference between Nagata and the claimed subject matter is Nagata does not explicitly generate a first target speed, and then generate a second target speed by correcting the first target speed, as claimed. Nagata generates a target speed based on a danger zone DZ, and then corrects the danger zone (see [0046], [0092]) and the target speed is then set based on the corrected danger zone. (see [0092]) 
Although this modification is clearly suggested in Nagata [0047] “[this process] is repeatedly performed at a constant period interval during the driving of the host vehicle”, this feature is more explicitly taught by Al-Stouhi. (at least [0028] “collision avoidance response… can control one or more vehicle functions (e.g., steering, accelerating, braking, etc.) to provide the autonomic vehicle collision controls to control the target vehicle(s) 106 to avoid a collision 
In regards to Claim 3, Nagata discloses or suggests the following: 
3. The drive assist apparatus according to claim 1, wherein the electronic control unit is configured to compute the first reference velocity based on (i) a velocity of the host vehicle, (at least Fig. 2, “V” and [0099]-[0100] “current speed V.sub.now”)  (ii) a velocity of the moving object, (at least Fig. 2 “V.sub.R” and “V.sub.L” [0050] and [0058] “assumed speed V.sub.R of the other vehicle RM” and “assumed speed V.sub.L of the other vehicle LM”) (iii) a first distance that is a distance between the host vehicle and the moving object in a traveling direction of the host vehicle, (at least Fig. 3 and [0038] “the horizontal axis is denoted by the distance L to a blind spot entry point of the host vehicle SM”) (iv) a second distance that is a distance between the moving object and the object in the traveling direction, (clearly suggested at least at Fig. 3 and [0050] “assumed lateral position W.sub.R of the other vehicle RM” and “assumed lateral position W.sub.L of the other vehicle LM”)  (v) a third distance that is a distance between the host vehicle and the object in a direction that intersects with the traveling direction, (at least [0048] “ranges of the blind spots DE1 and DE2 are changed by the position (L, W.sub.1, W.sub.2) of the host vehicle SM, but the blind spot recognition unit 21 can specify the ranges of the blind spots DE1 and DE2 using an immediate computation from the positional relationship between the driver DP and the corners P1 and P2.”) and (vi) a stop distance that is a shortest distance which the host vehicle running at the velocity of the host vehicle requires to stop. (at least [0080] “distance that the host vehicle SM moves to the position SMB”)
In regards to Claim 4, Nagata discloses or suggests the following: 
4. The drive assist apparatus according to claim 3, wherein at least one of the velocity of the moving object, (optional) the second distance, (optional) a response time that determines the stop distance, (at least [0080] “reaction delay time”) and a road surface friction coefficient (optional) that determines the stop distance is set in accordance with the environment information, the response time being a time from when the host vehicle recognizes the moving object until automatic braking is activated, (at least [0080] “reaction delay time”, inherent) the road surface friction coefficient being a friction coefficient that determines friction force that acts between each tire of the host vehicle and a road surface. (optional)
In regards to Claim 6, Nagata discloses or suggests the following: 
6. The drive assist apparatus according to claim 1, wherein the electronic control unit is configured to control the host vehicle such that a velocity of the host vehicle running at a first velocity becomes the second reference velocity at the time when a first distance becomes a stop distance, (at least [0080] “reaction delay time”)  the first distance being a distance between the host vehicle and the moving object in a traveling direction of the host vehicle, the stop distance being a shortest distance which the host vehicle running at the first velocity requires to stop. (at least [0080] “travel distance (L+W.sub.R-B.sub.R/2) until the host vehicle SM reaches the position SMB includes the travel distance VT.sub.S progressing according to a reaction delay.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Al-Stouhi, and further in view of Ohama (US 20130293395 A1).
In regards to Claim 2, Nagata does not specifically disclose the following, which is taught by Ohama: 
2. The drive assist apparatus according to claim 1, wherein the electronic control unit is configured to compute the second reference velocity by adding, to the first reference velocity, a product of a difference between a velocity of the host vehicle and the first reference velocity and a coefficient that varies with the estimated degree of risk. (at least [0062] “generation section 48 calculates a sideward passing speed corresponding to the predicted collision probability and, as shown in FIG. 8, generates a characteristic point representing the calculated sideward passing speed.)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ohama with the disclosures of Nagata, with the motivation of generating driving support when environmental risks are high but driving operations are those that would be expected when risks are low. (Ohama, [0003]) 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of Al-Stouhi, and further in view of Matsunaga (US 20120203440 A1).
In regards to Claim 5, Nagata discloses or suggests the following: 
5. The drive assist apparatus according to claim 1, further comprising a detection device configured to detect a third distance that is a distance between the host vehicle and the object in a direction that intersects with a traveling direction of the host vehicle, (at least Fig. 3 and [0038] “the horizontal axis is denoted by the distance L to a blind spot entry point of the host vehicle SM”) wherein the electronic control unit is configured to: store a plurality of maps corresponding to values of a velocity of the moving object, (clearly suggested at Fig. 2 “V.sub.R” and “V.sub.L, Fig. 3, step S110 “set mobile object information”, [0050] and [0058] “assumed speed V.sub.R of the other vehicle RM” and “assumed speed V.sub.L of the other   a second distance that is a distance between the moving object and the object in the traveling direction, (clearly suggested at least at Fig. 3 and [0050] “assumed lateral position W.sub.R of the other vehicle RM” and “assumed lateral position W.sub.L of the other vehicle LM”) a response time from when the host vehicle recognizes the moving object until automatic braking is activated, (at least [0080] “reaction delay time”) and 
Nagata does not disclose or suggest the following, which is taught by Matsunaga:
a road surface friction coefficient that determines friction force that acts between each tire of the host vehicle and a road surface, (at least [0035] “stability speed limit pattern generation unit 20 calculates the upper speed limit, within which the vehicle can stably pass without departing from the scheduled travel road, within the range satisfying a road environmental request, such as road curvature and road surface frictional coefficient”) and 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Matsunaga with the disclosures of Nagata with the motivation of accounting for road conditions that may reduce road friction, such as rain or ice.
Nagata discloses or suggests the following:
the map defining a relation between the third distance and the first reference velocity; (at least [0080] “computing the brake avoidance condition”) and compute the first reference velocity based on the third distance detected by the detection device and one of the plurality of maps. (at least [0080] “computing the brake avoidance condition”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
April 23, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669